In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-22-00079-CV
      ___________________________

   IN THE INTEREST OF P.G., A CHILD




   On Appeal from the 231st District Court
           Tarrant County, Texas
       Trial Court No. 231-697136-21


Before Justice Wallach, Bassel, and Womack, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Mother appeals the trial court’s judgment terminating her parental rights to her

child after the trial court found that Mother had endangered the child, that Mother

had failed to comply with her court-ordered service plan, and that termination was in

the child’s best interest. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (b)(2).

We affirm.

      Mother’s appointed appellate counsel filed an Anders brief stating that the

appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400

(1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, no

pet.) (holding that Anders procedures apply in cases terminating parental rights). The

brief meets the Anders requirements by presenting a professional evaluation of the

record and demonstrating why the appeal is wholly without merit. See In re D.A.S., 973

S.W.2d 296, 297 (Tex. 1998) (orig. proceeding). Further, Mother’s counsel

(1) provided Mother with a copy of the Anders brief, (2) informed Mother of her right

to file a pro se response, and (3) advised Mother of her right to access the appellate

record and provided her with a form motion to effectuate that purpose. See Kelly v.

State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). Mother did not file a response,

and the Texas Department of Family and Protective Services declined to file a brief.

      When an Anders brief is filed, we must independently examine the record to

determine if any arguable grounds for appeal exist. In re C.J., 501 S.W.3d 254, 255

(Tex. App.—Fort Worth 2016, pets. denied). Our examination should consider the

                                           2
record, the briefs, and any pro se response. In re L.B., No. 02-19-00407-CV, 2020 WL

1809505, at *1 (Tex. App.—Fort Worth Apr. 9, 2020, no pet.) (mem. op.). After

careful review, we agree with Mother’s counsel that the appeal is wholly without

merit.

         Counsel remains Mother’s appointed attorney through proceedings in the

supreme court unless one of the conditions of Texas Family Code Section 107.016(2)

is met. See Tex. Fam. Code Ann. § 107.016(2)(A)–(C); In re P.M., 520 S.W.3d 24, 27

(Tex. 2016) (order); In re W.J., No. 02-20-00275-CV, 2021 WL 62132, at *2 (Tex.

App.—Fort Worth Jan. 7, 2021, no pet.) (mem. op.).

         We affirm the trial court’s judgment terminating Mother’s parental rights.

                                                       Per Curiam

Delivered: June 9, 2022




                                             3